Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 9 are objected to because of the following informalities (additions are underlined, deletions are struckout):
In claim 4 (p. 23, lines 24—25), “wherein the first insert and the and second insert” should state “wherein the first insert and the 
In claim 9 (p. 25, line 5), “the vent and the guide opening provided at a front end of the door cover” should state “the vent and the guide opening are provided at a front end of the door cover”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states “including a fresh air outlet opposite to the fresh air outlet in a front and rear direction”. It is unclear how something can be opposite to itself. The examiner is interpreting this limitation as “including a fresh air outlet opposite to the fresh air inlet in a front and rear direction”.
Claim(s) 16-18 is/are rejected based on dependency on one or more rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (US6000234A, published on 1999-12-14).
Regarding claim 1, Baek discloses:
An opening and closing device (Baek, figs. 7a to 8: first lever 102, second lever 104, and damper 103) comprising:
a door cover (annotated Baek fig. 8 of this office action, 103a) including a vent (Baek, fig. 8, opening on side of damper 103); and
an opening and closing member (annotated Baek, fig. 8 of this office action: first lever 102, second lever 104, 103b) configured to be inserted into the door cover through an extension direction (Baek, fig. 7b, see the direction first lever 102 and second lever 104 extend) along an extension direction of the vent (Baek, fig. 7b, the direction of the body 1), the opening and closing member including an air door (Baek, fig. 8, first lever 102) and being movable between:
an open position (Baek, fig. 7b, see lower and lighter position of first lever 102 and second lever 104) at which the air door does not close the vent, and
a closed position (Baek, fig. 7b, see solid position of first lever 102 and second lever 104) at which the air door closes the vent.

    PNG
    media_image1.png
    700
    900
    media_image1.png
    Greyscale
 
Figure 7a from Baek, annotated

    PNG
    media_image2.png
    758
    1800
    media_image2.png
    Greyscale

Figure 8 from Baek, annotated
Regarding claim 10, Baek discloses:
The opening and closing device according to claim 1, wherein the opening and closing member further includes a limit member (annotated Baek fig. 8 of this office action, 103b) configured to abut against a front side of the door cover when the opening and closing member is located at the closed position (see position of damper 103 in Baek, fig. 7a).
Regarding claim 12, Baek discloses:
An air duct assembly (Baek, fig. 7a, room portion 1a) comprising:
an air duct casing (Baek, fig. 7a, body 1 and separating plate 6), an air circulation duct (annotated Baek fig. 7a of this office action, 201) and a fresh air duct (Baek, fig. 7a, ventilating hole 101) being formed in the air duct casing (Baek, fig. 7a, see that ventilating hole 101 is formed in the separating plate 6), and the air duct casing including an air supply outlet (annotated Baek fig. 7a of this office action, 204) in communication with an air return inlet (Baek, fig. 7a, intake grill 3) of the air circulation duct;
a fan wheel (Baek, fig. 7a, fan 7) provided in the air circulation duct; and
an opening and closing device (Baek, figs. 7a to 8, first lever 102, second lever 104, and damper 103) mounted at the air duct casing and configured to open and close the fresh air duct (Baek, fig. 7b, see that first lever 102 and second lever 104 can move to open and close the ventilating hole 101; also see Baek cols. 5-6, lines 67 and 1-2), the opening and closing device including:
a door cover (Baek, fig. 8, damper 103) including a vent (Baek, fig. 8, opening on side of damper 103); and
an opening and closing member (Baek, fig. 7b, first lever 102 and second lever 104) configured to be inserted into the door cover through an extension direction (Baek, fig. 7b, see the direction first lever 102 and second lever 104 extend) along an extension direction of the vent (Baek, fig. 7b, the direction of the body 1), the opening and closing member including an air door (Baek, fig. 8, first lever 102) and being movable between:
an open position (Baek, fig. 7b, see lower and lighter position of first lever 102 and second lever 104) at which the air door does not close the vent, and
a closed position (Baek, fig. 7b, see solid position of first lever 102 and second lever 104) at which the air door closes the vent.
Regarding claim 14, Baek discloses:
The air duct assembly according to claim 12, wherein the door cover is nested in the fresh air duct (see Baek, fig. 7b where damper 103 is nested inside ventilating hole 101).
Regarding claim 15, Baek discloses:
The air duct assembly according to claim 12, wherein:
the air duct casing includes:
a rear air duct (Baek, fig. 7b, separating plate 6) including a fresh air inlet (Baek, fig. 7b, outdoor portion 1b side of ventilating hole 101) and the air circulation duct (annotated Baek fig. 7a of this office action, 201); and
a front air duct (annotated Baek fig. 7a of this office action, 22) provided at a front side of the rear air duct and including a fresh air outlet (room portion 1a side of ventilating hole 101) opposite to the fresh air inlet (as interpreted in view of indefiniteness; see 112(b) rejection of this claim) (outdoor portion 1b side of ventilating hole 101) in a front and rear direction, the fresh air duct including the fresh air inlet and the fresh air outlet; and
at least a part of the opening and closing device is provided in the fresh air inlet to open and close the fresh air inlet (Baek, fig. 7b, see that damper 103 is inside the ventilating hole 101).
Regarding claim 16, Baek discloses:
The air duct assembly according to claim 15, wherein the opening and closing device is configured to be mounted into the fresh air inlet from a front side of the fresh air inlet (Baek, fig. 7b, see that damper 103 is on the front side of the ventilating hole 101).
Regarding claim 17, Baek discloses:
The air duct assembly according to claim 15, wherein the door cover is nested in the fresh air inlet (Baek, fig. 7b, see that damper 103 is inside the ventilating hole 101), and the opening and closing member is mounted to the door cover from front to rear (Baek, fig. 7b, see that the first lever 102 and second lever 104 is mounted front to rear and includes the door cover).
Regarding claim 20, Baek discloses:
An air conditioner (Baek, fig. 7a) comprising:
an air duct assembly (Baek, fig. 7a, room portion 1a) including:
an air duct casing (Baek, fig. 7a, body 1 and separating plate 6), an air circulation duct (annotated Baek fig. 7a of this office action, 201) and a fresh air duct (Baek, fig. 7a, ventilating hole 101) being formed in the air duct casing (Baek, fig. 7a, see that ventilating hole 101 is formed in the separating plate 6), and the air duct casing including an air supply outlet (annotated Baek fig. 7a of this office action, 204) in communication with an air return inlet (Baek, fig. 7a, intake grill 3) of the air circulation duct;
a fan wheel (Baek, fig. 7a, fan 7) provided in the air circulation duct; and
an opening and closing device (Baek, figs. 7a to 8, first lever 102, second lever 104, and damper 103) mounted at the air duct casing and configured to open and close the fresh air duct (Baek, fig. 7b, see that first lever 102 and second lever 104 can move to open and close the ventilating hole 101; also see Baek cols 5-6, lines 67 and 1-2), the opening and closing device including:
a door cover (Baek, fig. 8, damper 103) including a vent (Baek, fig. 8, opening on side of damper 103); and
an opening and closing member (Baek, fig. 7b, first lever 102 and second lever 104) configured to be inserted into the door cover through an extension direction (Baek, fig. 7b, see the direction first lever 102 and second lever 104 extend) along an extension direction of the vent (Baek, fig. 7b, the direction of the body 1), the opening and closing member including an air door (Baek, fig. 8, first lever 102) and being movable between:
an open position (Baek, fig. 7b, see lower and lighter position of first lever 102 and second lever 104) at which the air door does not close the vent, and
a closed position (Baek, fig. 7b, see solid position of first lever 102 and second lever 104) at which the air door closes the vent; and
a heat exchanger (Baek, fig. 7a, heat exchanger 8) provided in the air circulation duct.
Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US5056333A, published on 1991-10-15).
Regarding claim 1, Cho discloses:
An opening and closing device (Cho, fig. 1, partition wall 2 near throttling member 3, throttling member 3, outdoor air introducing member 4, and self-adjusting member 5) comprising:
a door cover (Cho, fig. 3a, partition wall 2 near throttling member 3 and outdoor air introducing member 4) including a vent (Cho, fig. 3a, port 2-1); and
an opening and closing member (Cho, fig. 3a, throttling member 3, outdoor air introducing member 4, and self-adjusting member 5) configured to be inserted into the door cover through an extension direction (Cho, fig. 3a, left-to-right) along an extension direction of the vent (Cho, fig. 3a, left-to-right), the opening and closing member including an air door (Cho, fig. 3a, throttling member 3) and being movable between:
an open position (Cho, fig. 3c) at which the air door does not close the vent, and
a closed position (Cho, fig. 3a) at which the air door closes the vent.
Regarding claim 2, Cho discloses:
The opening and closing device according to claim 1, wherein the air door includes:
a closing member (Cho, fig. 3c, 3-2b) configured to close over and open the vent (see vent open position in Cho, fig. 3c); and
an insertion member (Cho, fig. 3c, 3-2a) connected with the closing member and configured to be inserted into the vent and movably nested in the vent (see 3-2a movably nested inside the port 2-1 in Cho, fig. 3a).
Regarding claim 8, Cho discloses:
The opening and closing device according to claim 1, wherein:
the door cover further includes a guide opening (Cho, fig. 3a, opening of outdoor air introducing member 4), an extension direction of the guide opening (Cho, fig. 3a, left-to-right; see that the right end of the spacer 4-3 is in the extension direction of the vent, left-to-right) being parallel to the extension direction of the vent; and
the opening and closing member further includes a guide member (Cho, fig. 3a, lower boundary of 3-2b) configured to be inserted into the guide opening along the extension direction of the guide opening and movably nested in the guide opening (Cho, figs. 3a-3c; see 3-2b inserted into the outdoor air introducing member 4 and being movably nested in 4).
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US6571570B1, published on 2002-06-12).
Regarding claim 1, Phillips discloses:
An opening and closing device (see Phillips, fig. 6) comprising:
a door cover (Phillips, fig. 7: divider wall 50 and shroud 52) including a vent (Phillips, fig. 7: openings 56); and
an opening and closing member (Phillips, fig. 6: slider member 60) configured to be inserted into the door cover through an extension direction (Phillips, fig. 6: longitudinal direction of slider member 60) along an extension direction of the vent (Phillips, fig. 6: longitudinal direction of slider member 60), the opening and closing member including an air door (Phillips, fig. 10: door portion 62) and being movable between:
an open position (Phillips, col. 3, lines 18—22: “The door portion has a pair of openings 64 which conform in size and shape to the openings 56 in the divider wall 50 so that the door portion 62 can be moved to align the openings 64 in the door portion 62 with the openings 56 in the divider wall 50.”) at which the air door does not close the vent, and
a closed position (Phillips, col. 3, lines 23—26: “The door portion 62 can also be moved so that the openings 64 are out of alignment with the openings 56 in the divider wall 50 to prevent air from flowing between the opening 54 in the shroud 52 and the openings 56 in the divider wall 50.”) at which the air door closes the vent.

    PNG
    media_image3.png
    1695
    2065
    media_image3.png
    Greyscale

Figure 6 from Phillips, annotated
Regarding claim 2, Phillips discloses:
The opening and closing device according to claim 1, wherein the air door includes:
a closing member (annotated fig. 10 of Phillips in this office action: 1211) configured to close over and open the vent (1211 connects the free end 76 where the force is applied to the openings 64, so it is necessary to close/open the vent); and
an insertion member (annotated fig. 10 of Phillips in this office action: 1212) connected with the closing member and configured to be inserted into the vent and movably nested in the vent (Phillips, fig. 6: 1212, not illustrated, is inserted into and movably nested in the vent).
Regarding claim 3, Phillips discloses:
The opening and closing device according to claim 2, wherein the insertion member includes:
a first insert (annotated fig. 10 of Phillips in this office action: 1213) connected with the closing member and extending toward the door cover; and
a second insert (annotated fig. 10 of Phillips in this office action: 1214) connected with the closing member and extending towards the door cover, the first insert and the second insert being spaced apart from each other (annotated fig. 10 of Phillips in this office action: see that 1213 and 1214 are spaced apart from each other in a perpendicular direction) in a perpendicular direction (see direction annotated) perpendicular to the extension direction of the vent.
Regarding claim 4, Phillips discloses:
The opening and closing device according to claim 3, wherein the first insert and the and second insert are inserted at two opposite sides in the vent in the perpendicular direction (annotated fig. 10 of Phillips in this office action: see that 1213 and 1214 are on opposite sides in the perpendicular direction).
Regarding claim 5, Phillips discloses:
The opening and closing device according to claim 3, wherein:
the perpendicular direction is a first perpendicular direction (see annotated fig. 10 of Phillips in this office action); and
a width of the first insert (annotated fig. 10 of Phillips in this office action: 1213) in a second perpendicular direction (annotated fig. 10 of Phillips in this office action: see second perpendicular direction) is equal to a width of the vent in the second perpendicular direction (annotated fig. 10 of Phillips in this office action: see that where 1213 meets 1212, the first insert’s width equals the width of the door portion 62, which equals the width of the openings 64), the second perpendicular direction being perpendicular to the first perpendicular direction and the extension direction of the vent (see annotated fig. 10 of Phillips in this office action);.
Regarding claim 6, Phillips discloses:
The opening and closing device according to claim 3, wherein:
the perpendicular direction is a first perpendicular direction (see annotated fig. 10 of Phillips in this office action); and
the second insert includes:
a first portion (annotated fig. 10 of Phillips in this office action: 1215) connected with the closing member and extending towards the door cover (1215 borders shroud 52), a width of the first portion in a second perpendicular direction (annotated fig. 10 of Phillips in this office action: see second perpendicular direction) is equal to a width of the vent in the second perpendicular direction (see that at the location of 1215, the first portion’s width equals the width of the door portion 62, which equals the width of the openings 64), the second perpendicular direction being perpendicular to the first perpendicular direction and the extension direction of the vent (see annotated fig. 10 of Phillips in this office action); and
a second portion (annotated fig. 10 of Phillips in this office action: 1216) connected with the first portion and extending towards the door cover (1216 borders shroud 52), a width of the second portion in the second perpendicular direction being less than the width of the vent in the second perpendicular direction (see that the width at the tip, where 1216 is, is thinner).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US6000234A, published on 1999-12-14) as applied to claims 1 and 12, respectively, in view of Nawa (US4205597A, published on 1980-06-03).
Regarding claim 11, Baek discloses:
The opening and closing device according to claim 1, wherein the opening and closing member further includes a pull rod (Baek, fig. 8, second lever 104) connected with the air door and extending away from the door cover.
Baek fails to explicitly teach:
an end of the pull rod away from the door cover including a handle perpendicular to the pull rod.
Nawa (in the field of ventilation) teaches:
an end of the pull rod away from the door cover including a handle perpendicular to the pull rod (Nawa, fig. 7, button 33a).
The primary reference can be modified to meet this/these limitation(s) as follows:
The second lever 104 of Baek is replaced with the button 33a of Nawa.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ease opening the vent, as the knob-type “button” 33a of Nawa is easier to use than the second lever 104 of Baek. The button 33a of Nawa does not require inward force from the hand to pull; the fingers can be placed behind the button 33a to pull.
Regarding claim 19, Baek discloses:
The air duct assembly according to claim 12, further comprising:
an air outlet frame (Baek, fig. 7a, front panel 5) connected with the air duct casing (Baek, fig. 7a, body 1 and separating plate 6) and opposite to the air supply outlet (annotated Baek fig. 7a of this office action, 204);
wherein the opening and closing device includes a pull rod (Baek, fig. 8, second lever 104) extending to be adjacent to the air outlet frame but not extending out of the air outlet frame (Baek, fig. 7a, second lever 104 can be placed in a state where it is adjacent to the front panel 5 and does not extend out of front panel 5).
Beck fails to explicitly teach:
the pull rod including a handle perpendicular to the pull rod at an end of the pull rod proximal to the air outlet frame.
Nawa (in the field of ventilation) teaches:
the pull rod including a handle perpendicular to the pull rod (Nawa, fig. 7, button 33a) rod at an end of the pull rod proximal to the air outlet frame.
The primary reference can be modified to meet this/these limitation(s) as follows:
The second lever 104 of Baek is replaced with the button 33a of Nawa.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ease opening the vent, as the knob-type “button” 33a of Nawa is easier to use than the second lever 104 of Baek. The button 33a of Nawa does not require inward force from the hand to pull; the fingers can be placed behind the button 33a to pull.
Allowable Subject Matter
Claims 7, 9, 13, and 18 (the latter as-interpreted) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the subject matter not found was “the second insert has a hollow tube shape”, in combination with other elements of the claim. The closest art of record is Phillips. A modification of the device of Phillips would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Regarding claim 9, the subject matter not found was “the vent and the guide opening […] are spaced apart from each other in a direction perpendicular to the extension direction of the vent”, in combination with other elements of the claim. The closest art of record is Cho. A modification of the device of Cho would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Regarding claim 13, the subject matter not found was “wherein a bottom surface of the air supply outlet includes a first step surface, a second step surface, and a connection surface connecting the first step surface and the second step surface, the first step surface and the second step surface being not on a same plane, and an outlet of the fresh air duct being provided at the first step surface”, in combination with other elements of the claim. The closest art of record is Baek. A modification of the device of Baek would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Regarding claim 18, (as interpreted by the examiner; see 112(b) rejection of parent claim 15) the subject matter not found was “wherein the opening and closing member in the open position abuts against a rear side of the front air duct”, in combination with other elements of the claim. The closest art of record is Baek. A modification of the device of Baek would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR0170841B1 teaches an air conditioner with a screw 50 that prevents motion similar to claim 18, but does not teach claim 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762